Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 8/16/2021 is acknowledged. In response, a Non-Final office action examining claims 1-15 was mailed on 9/9/2021. This office action is in response to Applicants submission on 12/09/2021. Claims 1-15 are being examined. Claims 16-27 are cancelled.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11107705 in view of Chak Chang (US 20060060464).
Claim 1 of US Patent 11107705 discloses all the limitations of instant application, like a bubble formation section, cleaning solution, plasma generator, decompressed liquid and nozzle dispenser, except a mixer and plurality of electrodes. Chak Chang as discussed below discuss plurality of electrodes and mixer for the plasma species generated.

One of ordinary skill in the art would realize the use of mixer to uniformly mix radicals and activated species before dispensing it uniformly on the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chak Chang (US 20060060464) in view of Kenny et al (US 20020157686). 
Chak Chang disclose a liquid processing apparatus which could be used for many applications including cleaning (Abstract). There are several configurations of the basic apparatus of Fig 1 comprising: 

Regarding the limitation of “configured to lower a pressure of a mixed liquid obtained by mixing a liquid and a gas to form bubbles in the mixed liquid”, it is noted that the pressure in section near tube 8 would be lower than in upstream, since bubble would not form at higher pressure. 
A plasma generator connected to the bubble formation section and configured to apply a voltage to the mixed liquid to form plasma in the bubbles formed in the mixed liquid (Abstract).
 The plasma generator includes plurality of electrodes (5 and 6) for example three electrodes as anode or cathode and two electrodes as opposite electrode. Chang also discloses several configuration of electrodes, including cylindrical (Para 106) so that it would be possible to have an outer electrode cylinder 6, an electrode in the center 6 and a cylinder 5 in between. Chang further states that there could be any number of anodes or cathodes of any shape (Para 172 and 173).
Chang further teaches a mixer section connected to plasma generator (4). The power supply for plasma generation could be RF, pulsed or microwave (Para 116).
Chang discloses a discharge nozzle at the bottom right hand size for any use but does not disclose specifically on a wafer.
Kenny et al disclose an apparatus for cleaning a wafer (Abstract) with a liquid with a gas like ozone injected or bubbled into the liquid (Para 21). Ozone and process liquid are mixed with a mixer before spraying on the wafer surface through discharge nozzle (Para 39). 

Regarding claim 2 the blending section would be a portion close to bubble inlet 8.
Regarding claim 3 pump is disclosed in Kenny et al (Fig 1-55).
Regarding claim 4 RF power and ground connection is disclosed by Chang.
Regarding claim 5 the direction of electrodes is same as direction of fluid flow.
Regarding claim 6 cylindrical shape is disclosed as above or in Fig 17 also.
Regarding claim 11 it would be obvious to first generate bubble, generate plasma and mx before application through nozzle.
Regarding claim 12 Kenny discloses a chamber to include a wafer chuck. Remaining limitations are like that of claim 1.  Also having a mixer like the one in Chang would have been obvious. Its location down stream would be a rearrangement of parts only.

Claims 4-6 are also rejected under 35 U.S.C. 103 as being unpatentable over Chak Chang (US 20060060464) in view of Kenny et al (US 20020157686) and further in view of Nakamura et al (US 20150251933).
Chak Chang in view of Kenny et al disclose the limitations of these claims.
Additionally, Nakamura et al disclose a plasma generator to create plasma in bubbles and discloses cylindrical grounded electrode 61b and central electrode 61a which could be powered (10) by radio frequency power (Para 97).
It would have been obvious to have power supply taught in Nakamura et al in Chang as conventional.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chak Chang (US 20060060464) in view of Kenny et al (US 20020157686) in view of Wang et al (US 20170328642).
Chak Chang in view of Kenny et al disclose the limitations of these claims but do not explicitly disclose claimed details of the mixer.
Wang et al disclose a mixer which has spiral like projections or grooves on inner wall (Para 31) for good mixing.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a mixer for thorough mixing of gas radicals and process liquid in Chang in view of Kenny. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chak Chang (US 20060060464) in view of Kenny et al (US 20020157686) and further view of Shomori et al (US 20180158700).
Chak Chang in view of Kenny et al disclose several applications where plasma in a fluid could be applicable but do not disclose bubble cutter.
Shomori et al disclose substrate processing like etching or cleaning using process liquid (Abstract) and disclose using bubble cutter to remove bubbles for uniform processing (Fig 1-37 and para 23).
It would have been obvious for one of ordinary skill in the art at the time of invention to have used bubble cutter for removing bubbles for uniform processing on the surface of the substrates. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chak Chang (US 20060060464) in view of Kenny et al (US 20020157686) and further in view of Hinode et al (US 20150162224).
Regarding claims 13-15, Chak Chang in view of Kenny et al do not explicitly disclose specific application of processing liquid when the substrate rotates and the dispenser moves horizontally above the substrate.  
Hinode et al disclose such an arrangement where the substrate rotates and the dispenser moves horizontally on the substrate (Fig 1 and its description at least Para 94).  
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a dispenser like that of Hinode et al in Kenny as an alternative arrangement.

Response to Amendment and arguments
Applicants arguments are not persuasive. The Double patenting rejection is revised in view of the amendment. Rejections under 35 USC § 103 are also revised in view of the amendment to claim 1. Applicants arguments related to the amendment are moot in view of the present rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al (US 20170354024) discloses generating active species by introducing gas plasma in a liquid for surface treatment and mixing the species for applying to a surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716